I)ISN’IISS;   Opinion   filed October 9, 2012




                                                In The
                                    unrt uf 1piatE
                          ..Fift1i Thtrict nf Lrxa at Ja11zis
                                       No. 05-12-01086-CV


                             CLASSiC SUPEROOF LLC, Appellant

                                                 V.

    DONNA MASSOUD FIKIA DONNA BEAN AND PROSPERITY BANK, Appellees


                         On Appeal from the County Court at Law No. 3
                                     Collin County, Texas
                              Trial Court Cause No. 3-1338-2012


                               MEMORANDUM OPINION
                 Before Chief Justice Wright and Justices Francis and Lang-Miers
                                Opinion By Chief Justice Wright

       Before the Court is appellant’s unopposed motion to dismiss the appeal. Appellant informs

the Court that it no longer desires to pursue the appeal. Accordingly, we grant appellant’s motion

and dismiss the appeal. See TEx. R. App. P. 42.1(a)(1).




                                                         CAROL    WR1G(
                                                        /CHIEFMSTICF/
                                                      /     ’V /‘
                                                            1      /
                                                           7/ 7
121086F.P05
                                nitrt nf Apicahi
                        FIftIi Ji
                               trict nf 1cxu at t1a1ktj
                               1

                                      JUDGMENT
CLASSIC’ SUPhRC)OF LLC, Appellant                  Appeal from the County Court at Law No. S
                                                   of Cohn County. Texas. (Tr.Ct.No. 3-1338-
No. 05-12-01086-CV           V.                    2012).
                                                   Opinion delivered by Chief Justice Wright.
DONNAMASSOUDF/K/ADONNABEAN                         Justices Francis and Lang-Miers,
AND PROSPERITY BANK, Appellees                     participating.


      Based on the Courts opinion of this date. the appeal is DISMISSED.

       It is ORDERED that the parties hear their own costs of the appeal.


Judgment entered October 9.2012.




                                                   (‘.\R( )I.YN WRIGI I I
                                                   (‘I III 12 .11 SIi(’l